Affirmed as modified by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael E. Kennedy appeals the district court’s order granting the United States’ motion to dismiss for lack of subject matter jurisdiction Kennedy’s complaint alleging a claim pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2012). We have reviewed the record and find no reversible error. Accordingly, although we modify the dismissal order to reflect that the dismissal is without prejudice, see S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 & n. 4 (4th Cir.2013), we affirm the dismissal as modified. See 28 U.S.C. § 2106 (2012); MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 536 (4th Cir.2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.